internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to t ep ra t a1 date oct in re employer parent plan 401_k_plan this letter is in response to your letter dated date requesting rulings with respect to the applicable income and excise_tax on a reversion of surplus assets to the employer on account of the termination of the plan and a transfer of assets from the plan to the 401_k_plan the employer is incorporated under the laws of under the laws of parent are corporations exclusively engaged in the the parent owns the employer both the employer and the the parent is incorporated _ the parent merged two of its acquisitions to form the employer the in employer and the parent have represented that each has at all times been exempt from u s income_tax either by intemational treaty or by code sec_883 the employer has further represented that each of the two companies that were merged to form the employer has at all times been exempt from u s income_tax either by international treaty or by sec_883 neither the employer nor either of the two companies merged to form the employer has taken a deduction for any contribution to the plan because none of the entities pays united_states corporate_income_tax the employer has taken no other tax_benefit for these contributions the employer is the only employer that has maintained the plan the plan a defined_benefit_plan was originally established effective your authorized representative has stated that all plan participants are either citizens or residents of the united_states effective restated by one of the two companies that was to become the employer the employer filed a determination_letter request for the tax-qualified status of the plan upon its termination and the plan was terminated effective made lump sum distributions to those participants that elected to receive their benefit in that form for those who did not receive a lump sum distribution the employer used plan assets to purchase annuity_contracts _ the plan was amended and the employer has upon termination and the satisfaction of all the plan’s liabilities an amount of residual assets remains section termination of the plan shall be distributed to the employer if all liabilities under the plan to plan participants have been satisfied of the plan provides that any residual assets upon based on the foregoing the following rulings are requested if the employer determines to recover all or a portion of the excess_assets in accordance with sec_4980 the excise_tax imposed by sec_4980 will not apply to the reversion because the employer is a foreign_corporation not subject_to corporate income taxes imposed by subtitle a of the code and has not taken a deduction for any contribution to the plan if the employer determines to recover all or a portion of the excess_assets such amount will not be includible in the gross_income of the employer or any affiliate of the employer code sec_883 -provides that gross_income derived by a corporation organized in a foreign_country from the international operation of corporation’s gross_income and shall be exempt from taxation under this subtitle however to be eligible for this exemption the foreign_corporation must also satisfy certain ownership requirements found in sec_883 shall not be included in that code sec_4980 provides for a excise_tax on the amount of any employer_reversion from a qualified_plan sec_4980 as added by the omnibus budget reconciliation act of p l the act provides in general that the excise_tax under sec_4980 shall be increased to with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for benefit increases which take effect immediately on the termination_date code sec_4980 provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan code sec_4980 provides in pertinent part that the term qualified_plan does not include a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a of the code accordingly sec_4980 does not apply to a reversion by such an employer from such a plan the employer along with each of the two companies that were merged to form the employer is and has been at all times exempt from taxation pursuant to code sec_883 and has not taken a deduction for any contribution to the plan accordingly with respect to the first ruling_request pursuant to sec_4980 the excise_tax under sec_4980 does not apply to the amount of excess_assets the employer recovers after the termination of the plan as stated above the employer along with the two companies that were merged to form the employer is and has been exempt from taxation pursuant to code sec_883 also the employer has not taken a deduction for any contribution to the plan accordingly with respect to the second ruling_request any excess_assets recovered by the employer in connection with the termination of the plan will not be includible in the gross_income of the employer because we ruled favorably with respect to the first ruling_request the remaining ruling requests are moot this ruling letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling letter is conditioned on the employer's representations described above regarding the tax-exempt status of the employer the parent and the two companies that were merged to form the employer these rulings are based on the assumptions that the plan is qualified under sec_401 a and that its related trust is tax-exempt under sec_501 at ail times relevant to this tuling we have sent a copy of this letter to your authorized representative pursuant to form_2848 power_of_attorney on file with our office we have also sent a copy of this letter to the employee_plans area manager for the sincerely llinr pn james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
